DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 8, line 9,  the applicant recites “a third-controller”.  However, a second sub controller is recited in claim 8 or in claim 1 from which claim 8 depends.  Correction or clarification is required.   For examination purposes, the examiner will assume the applicant intended to recite - - a second controller - - instead of “a third controller”.
Claim 8 recites the limitation "the third control signals" in line 12.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  3 of copending Application No. 17319854 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  the copending application 17319854 claims a system with a first frac leg, controller, latch and lubricator as claimed.  Thus, the claim limitations although broader  are obviously met by the copending application.  Therefore, the claims are obviously directed toward the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. 20180073308 in view of Welker 20100246312 and Pitcher et al. 20140352968 .
Referring to claim 1, Tran discloses a system, comprising: a first frac leg (158a), the first frac leg comprising: a first wellhead (18a) operably associated with a first wellbore, the first wellhead including one or more first valves (see fig. 10, at 162) and a frac tree; a second valve (170) operably coupled to the first wellhead, opposite the first wellbore; a first frac line (see fig. 13, at 240) operably coupled to the first frac tree; and a first zipper module (see fig. 13, at 22a) operably coupled to the first frac line, opposite the first wellhead, the first zipper module including one or more third valves  (188); and a controller that communicates first control signals to the first frac leg ( see paragraph 0125, controller can control all of the valves).  Tran does not disclose a first sub controller being associated with the second valve, or  a launcher coupled to the second valve opposite the first wellhead, being controllable by the first sub controller to release an objection into the second valve.  Welker teaches it is known to have sub controllers (see fig. 2a, at 288) that receives communication signals from a controller (290) in order to individually control different sub process (see paragraph 0044 -0045).  Pitcher teaches a launcher (40) coupled to the top of a frac tree or leg (32) on the opposite side of a wellhead (34 to release balls into a well head to operate valves located inside a well.  Pitcher further teaches the launcher is capable of being controlled by a controller (see paragraph 0026).  Note: the claim only requires the launcher is controllable by the first subcontroller.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Tran to have a first sub controller being associated with the second valve, and a launcher coupled to the second valve that is capable of being controlled by the subcontroller in view of the teachings of Kajaria and Pitcher because sub controllers allow individualized control  of the different valves and the launchers allows the operation of valves located in the well.
Referring to claim 4, Tran discloses a second frac leg (see fig. 14, at 158b), the second frac leg comprising: a second wellhead (18b) operably associated with a second wellbore, the second wellhead including one or more fourth valves (162) and a second frac tree; a fifth valve (170) operably coupled to the second wellhead, opposite the second wellbore; a second frac line (242) operably coupled to the second frac tree; and a second zipper module (22b) operably coupled to the second frac line, opposite the second wellhead, the second zipper module being in fluid communication  (see fig 16) with the first zipper module (22a) and including one or more sixth valves (188); wherein the controller communicates second control signals to the second frac leg.
Referring to claim 5, Tran does not a second sub controller associated with the fifth valve.  Welker teaches it is known to have sub controllers (see fig. 2a, at 288) that receives communication signals from a controller (290) in order to have individually control different sub process (see paragraph 0044 -0045) and that separate control signals are sent from the controller (290) the first and second sub controller (288).  Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to further modify the system disclosed by Tran to have a second sub-controller, associated with the fifth valve ;and the controller communicates the third second control signals to the second sub-controller to control operation of the fifth valve in order to have individualized control  of the different valves, in view of teachings of Welker.
Referring to claim 6, Tran,  as modified,  does not disclose does not specifically disclose a communication bus connection the first and second controllers.  However, the examiner takes official notice that a communication bus is a well-known mechanism to communication signals.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Tran, as modified by Welker Pitcher , to have a communication bus and have the controller communicate the first and second control signals to the first and second sub-controllers, respectively, via the communication bus because a communication bus is a well-known mechanism to transmit communication signals.
Referring to claim 8, Trans discloses a second frac leg (see fig. 14, at 158b), the second frac leg comprising: a second wellhead (18b) operably associated with a second wellbore, the second wellhead including one or more fourth valves (162). Tran does not disclose a second  sub controller being associated with the fourth valve, or  a launcher coupled to the fourth valve opposite the second wellhead, being controllable by the second sub controller.  Welker teaches it is known to have sub controllers (see fig. 2a, at 288) that receives communication signals from a controller (290) in order to individually control different sub process (see paragraph 0044 -0045) and to that separate control signals are sent from the controller (290) the first and second sub controller (288).  Pitcher teaches a launcher (40) coupled to the top of a frac tree or leg (32) on the opposite side of a wellhead (34 to release balls into a well head to operate valves located inside a well.  Pitcher further teaches the launcher is capable of being controlled by a controller (see paragraph 0026).  Note: the claim only requires the launcher is adapted to be controlled by the second subcontroller.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Tran to have a second sub controller being associated with the fourth valve, and a launcher coupled to the fourth valve that is capable of being controlled by the subcontroller in view of the teachings of Kajaria and Pitcher because sub controllers allow individualized control  of the different valves and the launchers allows the operation of  valves located in the well.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. 20180073308 in view of Welker 20100246312 and Pitcher et al. 20140352968 and further in view of Kajaria et al. 20150345272.
Referring to claim 2, Tran, as modified, does not disclose a grease system with a second sub controller or a communication bus. Kajaria teaches a grease assembly (skid 42) and remotely controlling the assembly to lubricate valves (see paragraph 0036 and paragraph 0039) on different wells.  Kajaria further teaches the greasing assembly helps to reduce failure of the well assembly during frac operations.  Welker teaches it is known to have sub controllers (see fig. 2a, at 288) that receives communication signals from a controller (290) in order to individually control different sub process (see paragraph 0044 -0045) and separate control signals and sent from the controller (290) the first and second sub controller (288) respectively. The examiner takes official notice that a communication bus is a well-known mechanism to communication signals.    As it would be advantageous to have a grease system to minimized failure of the valves and sub controllers to allow individualized control the different valves and grease system and a communication bus is a well-known mechanism to communication signals, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Tran, to have a grease system with a sub controller and the control communicate the grease system comprises a second sub-controller; and the controller communicates second control signals to the second sub- controller and a communication bus in view of the teachings of Kajaria and Welker.



Allowable Subject Matter
Claims 9-21 are allowed.
Claim 7  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,4-6,8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The statutory double patenting rejection has been overcome.  However, claims 1 and 3 are now provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  3 of copending Application No. 17319854.  



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672